Title: To John Adams from Joseph Willard, 5 June 1789
From: Willard, Joseph
To: Adams, John

At a meeting of the President & Fellows of Harvard CollegeJune 5. 1789.

Voted that the thanks of this Corporation be given to his Excellency John Adams Esquire; Vice President of the United States, for his kind & generous attention to this University, in his very valuable present to it’s Library of the French Dictionary of Arts and Trades, in eighteen volumes Folio.Copy / Attest


Joseph Willard President